 1 MARK E. FERRARIO
     Nevada Bar No. 1625
 2 KARA B. HENDRICKS
     Nevada Bar No. 7743
 3 WHITNEY L. WELCH-KIRMSE
     Nevada Bar No. 12129
 4 GREENBERG TRAURIG, LLP
     10845 Griffith Peak Dr., Suite 600
 5 Las Vegas, Nevada 89135
     Tel: (702) 792-3773
 6 Fax:   (702) 792-9002
   Email: ferrariom@gtlaw.com
 7 hendricksk@gtlaw.com
   welchkirmsew@gtlaw.com
 8
     Attorneys for Defendants Clark County
 9 School District, Mark Connors and Allison Pokornik

10
                                   UNITED STATES DISTRICT COURT
11
                                          DISTRICT OF NEVADA
12

13 MILAGROS MARTINEZ-PARIS and L.R., a                     CASE NO. 2:19-cv-00403-JAD-VCF
   minor by and through his Guardian Ad Litem,
14 MILAGROS MARTINEZ-PARIS,

15                          Plaintiffs,
                                                           STIPULATION AND [PROPOSED] ORDER
16 vs.                                                     TO CONTINUE HEARING DATE

17 CLARK COUNTY SCHOOL DISTRICT;                           (First Request)
   KASEY GLASS, MARK CONNORS, ALLISON
18 POKORNIK and DOES 1-50,

19                          Defendants.

20

21           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel for the

22 Clark County School District (“CCSD”), Mark Connors, and Allison Pokornik (collectively the “CCSD

23 Defendants”), counsel for Kasey Glass (“Glass”), and counsel for Plaintiffs (collectively the “Parties”),

24 that the hearing for the CCSD Defendants’ Motion to Dismiss (ECF 19) and Kasey Glass’ Motion to

25 Dismiss (ECF 25) set by this Court for October 15, 2019 at 3:30 p.m. (ECF 46) be continued to one of

26 the following dates or as soon thereafter as can be accommodated by the Court:

27 / / /

28 / / /

                                                       1
     ACTIVE 44680494v1
 1                   October 23, 2019

 2                   October 28, 2019

 3                   November 1, 2019

 4                   November 7, 2019

 5           No previous requests for extension of the hearing referenced above have been made.

 6           The parties represent that this Stipulation is entered into in good faith and not for the purposes of

 7 undue delay. The continuance is requested because counsel for the CCSD Defendants has a trial set to

 8 begin on October 15, 2019 in the United States District Court, District of Nevada (Case No. 09-cv-02458-

 9 RFB-VCF) and counsel for Kasey Glass has a trial set to begin on October 14, 2019 in the Eighth Judicial

10 District, District of Nevada (Case No. A-17-758523-C).

11           So Stipulated:

12 DATED this 25th day of September, 2019.                 DATED this 25th day of September, 2019.
13 GREENBERG TRAURIG, LLP                                  LAW OFFICES OF TODD BOLEY
14

15    /s/ Kara B. Hendricks                                       /s/ Todd A. Boley
     MARK E. FERRARIO, ESQ.                                TODD A. BOLEY, ESQ. (admitted Pro Hac Vice)
16   Nevada Bar No. 1625                                   California Bar No. 68119
     KARA B. HENDRICKS, ESQ.                               2381 Mariner Square Drive, Suite 280
17   Nevada Bar No. 7743                                   Alameda, CA 94501
     WHITNEY L. WELCH-KIRMSE, ESQ.
18   Nevada Bar No. 12129                                  PETER W. ALFERT, ESQ. (admitted Pro Hac Vice)
     10845 Griffith Peak Drive, Suite 600                  California Bar No. 83139
19   Las Vegas, NV 89135                                   IAN HANSEN, ESQ. (admitted Pro Hac Vice)
                                                           California Bar No. 255449
20 Attorneys for Defendants Clark County                   LAW OFFICES OF PETER ALFERT, PC
   School District, Mark Connors and Allison Pokornik      909 Mariner Village Parkway, Suite 199
21                                                         Alameda, CA 94501
22                                                         MICHAEL A. BURKE, ESQ.
                                                           Nevada Bar No. 11527
23                                                         ROBISON SHARP SULLIVAN & BRUST
                                                           71 Washington Street
24                                                         Reno, NV 89503
25                                                         Attorneys for Plaintiffs
26 / / /

27 / / /

28 / / /

                                                          2
     ACTIVE 44680494v1
 1 DATED this 25th day of September, 2019.

 2 MARQUIS AURBACH COFFING

 3

 4    /s/ James A. Beckstrom
     CRAIG R. ANDERSON, ESQ.
 5   Nevada Bar No. 6882
     JAMES A. BECKSTROM, ESQ.
 6   Nevada Bar No. 14032
     TOM W. STEWART, ESQ.
 7   Nevada Bar. No. 14280
     10001 Park Run Drive
 8   Las Vegas, NV 89145

 9 Counsel for Kasey Glass

10

11                                               ORDER

12           IT IS SO ORDERED that the hearing for Motions to Dismiss (ECF Nos. 19 and 25) are hereby

13 vacated and continued to _________________________________.
                            November 25, 2019, at 2:30 p.m.
14          DATEDthis
            DATED this 27th
                       _____day
                             dayofofSeptember,
                                     ______________,
                                               2019.2019.

15

16
                                                  UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
     ACTIVE 44680494v1
